MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order affirming an Immigration Judge’s decision finding that petitioner is removable for an aggravated felony conviction.
The issue on review—whether petitioner’s conviction for taking a vehicle without consent in violation of California Vehicle Code § 10851(a), qualifies as a “theft offense,” and thus is an aggravated felony under 8 U.S.C. 1101(a)(43)(G)—is foreclosed by Gonzales v. Duenas-Alvarez, — U.S. —, 127 S.Ct. 815, 166 L.Ed.2d 683 (2007). Because petitioner was found removable for an aggravated felony conviction, we lack jurisdiction over this petition for review. See 8 U.S.C. §§ 1227(a) (2) (A)(iii); 1252(a)(2)(C).
Accordingly, respondent’s unopposed motion for summary disposition is granted because this petition for review is controlled by precedent. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.